                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                        CIVIL ACTION NO. 1:19-CV-00245-KDB
 APRIL DAWN BREEDLOVE,

                 Plaintiff,

     v.                                                            ORDER

 ANDREW SAUL, Commissioner of
 Social Security,

                 Defendant.


          THIS MATTER is before the Court on Plaintiff’s “Motion to Dismiss Civil Action

Pursuant to Rule 41(a)(2) Federal Rules of Civil Procedure.” (Doc. No. 10). Counsel for Plaintiff

requests that this matter be dismissed, with prejudice, after concluding “that the case cannot be

successfully pursued on appeal on the record now established and would be better developed in a

new claim.” (Doc. No. 10, at 1). Defendant does not object to the motion. Accordingly, the Court

will grant Plaintiff’s Motion to Dismiss.

          IT IS THEREFORE ORDERED that Plaintiff’s Motion to Dismiss (Doc. No. 10) be

GRANTED and this appeal be dismissed with prejudice. The Clerk of Court is directed to close

this case.

          SO ORDERED.



                                        Signed: February 3, 2020
